THE THIRTEENTH COURT OF APPEALS

                                   13-13-00474-CV


 FRANK J. SCHUSTER, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF
FRANK SCHUSTER, FRANK SCHUSTER FARMS, INC., FRANK SCHUSTER FARMS
                 AND FRANK SCHUSTER FARMS, LTD.
                                  v.
                           KATHLEEN WILD


                                On Appeal from the
                       Probate Court of Hidalgo County, Texas
                            Trial Cause No. P-12,779-C


                              CORRECTED JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and the cause

REMANDED to the trial court.       The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

January 15, 2015